Case 2:20-cv-06563-CFK Document1 Filed 12/31/20 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLINT JACKSON,

212 Corleys Drive

Locust Grove, GA 30248
Plaintiff

Vv.

LIFE INSURANCE COMPANY

NORTH AMERICA,

1601 Chestnut Street

2 Liberty Place

Philadelphia, PA 19192 : NO.:
COMPLAINT

NOW COMES, the Plaintiff, Clint Jackson, by and through his Counsel, Pond,
Lehocky, LLP, and hereby complains of the above referenced Defendant, Life
Insurance Company of North America, (hereinafter referred to as “LINA”), as
follows:

I. STATEMENT OF JURISDICTION:

lL. Jurisdiction is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over
all issues raising a federal question and this instant matter involves a disability policy
issued to the Claimant through his Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

23 All acts and occurrences material to the instant causes of action occurred
Case 2:20-cv-06563-CFK Document1 Filed 12/31/20 Page 2 of 5

within the jurisdictional boundaries of this Honorable Court.
Il. FACTS:

3. The Plaintiff, Clint Jackson, is an adult and competent individual
with a physical address of 212 Corleys Drive, Locust Grove, GA 30248.

4, The Defendant, LINA, under information and belief, is a business
entity with a principal place of business located at 1601 Chestnut Street, 2 Liberty
Place, Philadelphia, PA.

5.  LINA isa business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq.

6. Ona date certain, LINA, issued a policy providing disability
insurance benefits under policy number LK-0980051 to the Plaintiff through the
Plaintiff's employer, International Paper Company.

7. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

8.  Atall times material and relevant hereto, all policy premiums due on
behalf of the Plaintiff under said policy were paid.

9. At all times material and relevant hereto, the Plaintiff performed all
obligations required of him under said contract of insurance.

10. At all times material and relevant hereto, the Plaintiff was a qualified
Case 2:20-cv-06563-CFK Document1 Filed 12/31/20 Page 3 of 5

participant in the employee benefit plan provided by LINA to the Plaintiff's employer
through policy number LK-0980051.

11. Ona date certain, the Plaintiff filed an application for long term
disability benefits with LINA. He received benefits under said policy until February
18, 2020.

12. By correspondence, LINA notified the Plaintiff that his claim was
denied and that he was not entitled to benefits beyond February 18, 2020 as the
definition of disability changed to whether the Plaintiff could perform any
occupation.

13. The Plaintiff filed an administrative appeal and submitted additional
medical records and opinions of his treating physicians in support of his claim.

14. By correspondence dated November 13, 2020, LINA denied the
Plaintiff’ s administrative appeal and informed him of his right to bring a civil action
disputing the adverse benefit decision.

15. LINA acted arbitrarily, capriciously and in a manner serving only
its own business interest when it denied the Plaintiffs claim for disability benefits.

16. The actions of LINA in denying the Plaintiffs claim for disability
insurance benefits was arbitrary, capricious and was not made in good faith and made
in violation of 29 U.S.C. §1001, et seq.

17. The actions of LINA in denying the Plaintiffs claim for disability
Case 2:20-cv-06563-CFK Document1 Filed 12/31/20 Page 4 of 5

insurance benefits are contrary to the language of the policy in question.

18. The Plaintiff is entitled to disability insurance benefits under the
aforementioned policy as she has satisfied through medical evidence that he meets the
definition of disability under the policy of insurance.

19. The Plaintiff is entitled to recover the benefits due to her under the
aforementioned insurance policy in accordance with 29 U.S.C. §1132.

20. As adirect and proximate result of the actions of LINA as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known.

21. Asadirect and proximate result of the actions of LINA, the Plaintiff
has sustained damages in an amount not yet known to the Plaintiff; however, upon
information and belief, such damages will approximate the amount of benefits due
and owing to the Plaintiff from November 13, 2020 to the present and continuing into
the future.

WHEREFORE, the Plaintiff, Clint Jackson, respectfully requests that judgment
be entered against LINA as follows:

ls Ordering LINA to pay to the Plaintiff, Clint Jackson, long term

disability insurance benefits from November 13, 2020 to the present and
continuing into the future as provided for in the policy of insurance;

2. Awarding the Plaintiff, Clint Jackson, prejudgment interest on the award
Case 2:20-cv-06563-CFK Document1 Filed 12/31/20 Page 5 of 5

until the date of judgment;

Awarding the Plaintiff’ s attorney’s fees, court costs and other reasonable

costs incurred for the prosecution of the instant action;

Granting such other and further relief as the Court may deem just and

proper.

BY:

RESPECTFULLY SUBMITTED,

Mani L htt

Michael J. Parker, Esquire
PA Bar ID No.: 93024

Pond, Lehocky, LLP

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
